Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9, 11-16, 18-28 and 31-36 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2020, has been entered.
 Applicants’ arguments filed on 09/18/2020, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments filed on 09/18/2020, have been fully considered. Applicants have amended claims 1, 8-9 and 11. Applicants have canceled claims 29-30. Applicants have newly added claims 35-36. Claims 3-5, 18-28 and 31-34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Therefore, claims 1-2, 6-9, 11-16 and 35-36 are subject of the Office action below.




Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, 11-16 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (J. Anesthesia, 2006, 20, 135-137, cited in the previous Office action) in view of: i) D’Agostino (U.S. Pub. No. 20140350105, published 11/27/2014, cited in the previous Office action); and ii) Deleyrolle et al (hereinafter, “Deleyrolle”, U.S. Pub. No. 20140275232, published 09/18/2014).
Applicants’ invention is based on feeding rats for 7 days or 10 weeks with: a) a standard diet; b) a ketogenic diet (KD); or c) a standard diet supplemented with a KD. After 7 days or 10 weeks, an anesthetic was administered. Please instant specification at ¶s 0075, 0081 and Table 1. Based upon the Applicants’ work (see discussions above), Applicants are now claiming to have invented a method of delaying the onset of anesthetic induction in a subject, comprising: i) administering composition comprising β-hydroxybutyrate (βHB) and a medium chain triglyceride 
 However, none of the Applicants’ work deal with the administration of a composition comprising βHB + MCT to any subject. Applicants only disclose that the βHB composition “may additionally comprise MCT” (see instant specification at ¶s 0060-0061).
Claim Interpretation
Independent claim 1 is directed to a method of delaying the onset of anesthetic induction in a subject in need thereof and on a standard diet, comprising the following limitation components, which are: 1) administering a composition comprising ketone supplements to the subject, in order to induce ketosis in the subject; and 2) after ketosis has been induced in the subject, administer an anesthetic drug to the subject.
The term “a subject in need thereof”, is not defined by the claim or instant specification, to any specific patient population. The specification at ¶ 0053, states: 
““Subject” and “patient” as used herein interchangeably refers to any vertebrate, including, but not limited to, mammals (e.g., cow, pig, camel, llama, horse, goat, rabbit, sheep, hamsters, guinea pig, cat, dog, rat, and mouse, a non-human primate (for example, a monkey, such as a cynomologus or rhesus monkey, chimpanzee, etc.) and a human). The subject may be a human or a non-human. The subject or patient may be undergoing other forms of treatment.”

Accordingly, for the purpose of examination, any vertebrate, including human or non-human such as cow, pig, rat, cat dog, sheep, mouse and monkey, is included in the interpretation of “a subject in need thereof”.
The standard diet (SD) is further limited to a diet comprising as a percentage of calories, a greater percent carbohydrate than fats per day. The specification (see page 18, Table 1), discloses rats fed SD composition as follows (expressed as % of calories): 18.0% fat; 24% protein; and 58% carbohydrate. 
The ketone supplement is further limited to a supplement comprising βHB and MCT (βHB + MCT).
The specification states that ketosis is induced when the blood ketone body levels is within the range of about 0.5 mmol/L to about 10 mmol/L, and may be achieved by administering a KD (see ¶ 0045). The specification at ¶ 0020, states the term “about” may refer to plus or minus 10%, or may be apparent from the context , such as rounding of, for example, “about 1”, may also mean from 0.5 to 1.4. Accordingly, for the purpose of examination, blood ketone levels within the range of from 0.45 mmol/L to 11 mmol/L, are included in the interpretation of “after ketosis has been induced”.
The specification states that anesthetic induction refers to the administration of an anesthetic drug (see ¶ 0023). Accordingly, for the purpose of examination, administration of an anesthetic drug is included in the interpretation of “anesthetic induction”.
Regarding claim 1, Ichikawa relates to anesthetic management of a pediatric patient on a KD, regarding seizure control (see title of the article and abstract). Specifically, Ichikawa discloses: i) administering a KD and the corresponding induction of ketosis in a subject, wherein the measured blood ketone body level after ketosis induction = 3746 µmol/L (3.746mmol/L); and ii) administering an anesthetic drug to the subject after ketosis has been induced in the subject. Please see page 135, under the title “Case report”. The 3.746mmol/L of blood ketone body level after ketosis induction disclosed by Ichikawa, is within the range of from 0.45 mmol/L to 11 mmol/L disclosed by the specification (see discussions above). A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
Ichikawa differs from the invention of claim 1 only insofar as Ichikawa is not explicit in teaching administration of a composition comprising βHB + MCT with dietary restriction, in order to induce ketosis.
D’Agostino is cited for disclosing a method comprises administering a composition comprising salts of βHB + MCT to rats with or without dietary restriction, in order to induce and sustain ketosis in the rats, achieving blood ketone levels of 2-7 mmol/L. Please see title of the invention, abstract, ¶s 0003, 0045-0058, 0076-0105, Examples 1-5, Figures 1-14, Tables 1-6 and reference claims 1-27. However, D’Agostino is not explicit in teaching the components of rats fed SD.
Deleyrolle is cited for disclosing rats fed SD composition as follows (expressed as % of calories): 15% fat; 30% protein; and 55% carbohydrate. Please see ¶ 0039.
At the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Ichikawa with D’Agostino and Deleyrolle in order to; i) administer a composition comprising (βHB + MCT) to a subject fed SD, for the purpose of inducing ketosis in the subject; and 2) after ketosis has been induced in the subject, administer an anesthetic drug to the subject. The skilled artisan would have had a reasonable expectation that the administration of a composition comprising ( βHB + MCT) would exhibit superior ketosis induction, achieving blood ketone levels of, for example,  3.77-7 mmol/L, when compared to the KD composition of Ichikawa,  achieving blood ketone levels of 3.746mmol/L. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 1, Ichikawa, D’Agostino and Deleyrolle, combine to disclose administering a composition of claim 1 to the same patient population of claim 1 (see discussions above). Therefore, the method of Ichikawa in view of D’Agostino and Deleyrolle, must necessarily results in delaying the onset of anesthetic induction. The execution of the same method step(s), must necessarily yield the same result, because the delay in the onset of anesthetic induction, is a natural process that flows from a subject and the composition administered.  Therefore, claim 1 is obvious over Ichikawa, D’Agostino and Deleyrolle.

MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Regarding claim 2, each of Ichikawa and D’Agostino, discloses a ketone body precursor (see discussions above).
Regarding claims 6-8, D’Agostino discloses a combination of Na+/K+ βHB salts (see ¶ 0078).
Regarding claims 9 and 11, D’Agostino states that the 
“The “therapeutically effective amount for purposes herein is thus determined by such considerations as are known in the art. A therapeutically effective amount of individual beta-hydroxybutyrate salts in combination with medium chain triglycerides, derivatives, or any combination thereof is that amount necessary to provide a therapeutically effective result in vivo. The amount of beta-hydroxybutyrate salts in combination with medium chain triglycerides, derivatives, or any combination of beta-hydroxybutyrate salts in combination with medium chain triglycerides or derivatives thereof must be effective to achieve a response, i.e. therapeutic ketosis. In accordance with the present invention, a suitable single dose size is a dose that is capable of preventing or alleviating (reducing or eliminating) a symptom in a patient when administered one or more times over a suitable time period. One of skill in the art can readily determine appropriate single dose sizes for systemic administration based on the size of a mammal and the route of administration.” Please see ¶ 0070; and

 “The amount of the beta-hydroxybutyrate salts in combination with medium chain triglycerides or derivatives will depend on absorption, distribution, metabolism, and excretion rates of the beta-hydroxybutyrate salts in combination with medium chain triglycerides or derivatives, the particular beta-hydroxybutyrate salts in combination with medium chain triglycerides or derivatives, the method of administration, and the particular disorder being treated, as well as other factors known to those of skill in the art. The dose should be sufficient to affect a desirable response, such as a therapeutic or prophylactic response against a particular disorder or condition, taking into account the severity of the condition to be alleviated. The compounds may be administered once, or may be divided and administered over intervals of time. It is to be understood that administration may be adjusted according to individual need and professional judgment of a person administrating or supervising the administration of the compounds used in the present invention.” Please see ¶ 0071.

Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when making the determination of a specific amount of the ketone salt (e.g., from about 45% to about 50% of a solution in claim 9; or a dose of 1000-15000 mg in claim 11), would have included, but not been limited to, the type, age, sex, and weight of the subject. For each application, the optimum amount of the ketone salt employed, can in each case be determined by an artisan of the ordinary skill through test. Thus, the specific amount of the ketone salt that would have actually been selected would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
Regarding claims 12-13, D’Agostino discloses the term “patient” to include mammals such as humans (see ¶ 0063).
Regarding claim 14-15, D’Agostino discloses daily administration for 28 days (see ¶s 0099-0100 and figure 14). It is noted that Applicants disclose “administering chronically” as “for example, between about 1 day and about 7 days or “sub-chronically”, e.g., more than 7 days (see instant specification ¶ 0065).
Regarding claim 16, each of Ichikawa and D’Agostino, discloses elevation of blood ketone body level after ketosis induction (see discussions above).
Regarding claims 35-36, similar to the Applicants (see discussions above), Deleyrolle discloses rats fed SD composition as follows (expressed as % of calories): 15% fat; 30% protein; and 55% carbohydrate (see discussions above).
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.
Response to the Applicants’ Arguments/Remarks
Ichikawa reference:
Applicants’ argue on the grounds that Ichikawa and D’Agostino alone or in combination, does not teach the method of amended claims because: i) Ichikawa does not teach or suggest: a) administering a composition comprising (βHB + MCT); b) SD of amended claim 1; ii) D’Agostino does not teach SD of amended claim 1; and iii) Ichikawa and D’Agostino do not mention “a delay to anesthetic induction” throughout their disclosure. Please see pages 8-15 of Remarks filed on 09/18/2020. 
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Office did not take a position that: i) Ichikawa discloses a composition comprising (βHB + MCT), or SD of amended claim 1; or ii) D’Agostino discloses SD of amended claim 1. The reasons for the Office’s reliance upon the Ichikawa and D’Agostino references in order to reject amended claim 1 are set forth in the new grounds of rejection above. The Examiner, thereof, applies the same reasons hereto.
Furthermore, the amended claim 1 recites a method of delaying the onset of anesthetic induction in a subject in need thereof and on a SD, comprising the following limitation components, which are: 1) administering a composition comprising ketone supplements to the subject, in order to induce ketosis in the subject; and 2) after ketosis has been induced in the subject, administer an anesthetic drug to the subject. 
Ichikawa, D’Agostino and Deleyrolle, combine to disclose the method step(s) of amended claim 1 (see discussions above). Therefore, execution of the same method step(s) disclose in the method of Ichikawa in view of D’Agostino and Deleyrolle, must necessarily results in the same outcome of delaying the onset of anesthetic induction. This is because the delay in the onset of anesthetic induction, is a natural process that flows from a subject and the composition administered.  Therefore, amended claim 1 is obvious over Ichikawa, D’Agostino and Deleyrolle.
Applicants argue on the grounds of what appears to be the Applicants’ position alleging that the amended claims are non-obvious over the cited references because the Applicants have unexpectedly and surprisingly discovered that treatment of rats or mice with SD + KD, was found to result in a significant increase in the: i) time required before anesthetic induction and ii) blood levels of βHB after anesthetic induction. Please see page 13 of Remarks filed on 09/18/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). 
Amended claim 1 requires administering a ketone supplement comprising (βHB + MCT). However, Applicants are arguing on the basis of administering SD + KD. The Examiner also notes that none of the Applicants’ working examples deal with the administration of a ketone supplement comprising (βHB + MCT), to any subject. Applicants only disclose that the βHB composition “may additionally comprise MCT” (see instant specification at ¶s 0060-0061). Therefore, Applicants’ unexpected and surprising observations are not commensurate in the scope with amended claim 1.
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629